EXHIBIT 10.1
 
AMENDMENT
OF
AMENDED AND RESTATED
ACCO BRANDS CORPORATION
2005 INCENTIVE PLAN
 
This Amendment (“Amendment”) of the Amended and Restated ACCO Brands Corporation
2005 Incentive Plan (“Plan”) is adopted effective February 28, 2008, subject to
approval by a majority of the voting stockholders at the first annual meeting of
stockholders occurring after the date hereof.
 
1.           The first sentence of Section 4(a) of the Plan is deleted in its
entirety and replaced as follows:
 
“(a)  The total number of shares of Common Stock that may be issued pursuant to
Awards made under the Plan, including Incentive Stock Options, is 6,703,000
shares (including shares authorized under the Plan prior to the Effective
Date).”
 
2.           Section 7(d)(i) of the Plan is deleted in its entirety and replaced
as follows:
 
 
“(i)
Subject to the provisions of the Plan and the applicable Restricted Stock Award,
during the period established by the Committee commencing on the date of such
Award and ending on the date that all restrictions under the Award lapse (the
“Restriction Period”), the Participant shall not be permitted to sell, assign,
transfer, pledge or otherwise encumber such shares of Restricted Stock.  Upon
the lapse of the Restriction Period with respect to any Restricted Stock without
a forfeiture thereof (in whole or in part), ACCO’s transfer agent will be
notified that the transfer of such Restricted Stock shall no longer be subject
to the terms, conditions and restrictions under the Award.  For the purpose of
an Award of Restricted Stock Units, the “Restriction Period” shall be the period
commencing on the date of the Award and ending on the date that the Award
Participant satisfies all terms and conditions for which the Award becomes
nonforfeitable (in whole or in part).  Notwithstanding the foregoing, the
Restriction Period for Awards of Restricted Stock and Restricted Stock Units
shall be for a period ending not earlier than the third anniversary of the date
of the Award, except (A) for Performance Awards granted pursuant to, and
governed by, Section 8 of the Plan, (B) for Awards, in the aggregate, for such
number of shares of Common Stock not exceeding 5% of the available shares for
Award under the Plan at the time of the Award, and (C) as otherwise specifically
provided in the following subsections of this Section 7(d) of the Plan.”

 
3.           Section 7(d)(iv) of the Plan is deleted in its entirety and
replaced as follows:
 
                “(iv)
Except as otherwise determined by the Committee (other than to reduce the
one-year period below), upon termination of a Participant’s employment or
service with the Company during the Restriction Period by reason of the
Participant’s Retirement, or the involuntary termination of the Participant’s
employment or service by the Company without Cause occurring on or after the
first anniversary

 
 

--------------------------------------------------------------------------------


 
   
of the date of the Award, a prorated portion of the shares of Restricted Stock
under each such Award shall become unrestricted, and a prorated portion of the
shares of Common Stock represented by Restricted Stock Units under each such
Award shall become nonforfeitable and payable, with such proration to be based
on the portion of the Restriction Period elapsed through the date of Retirement
or involuntary termination, and for this purpose any performance objectives
applicable to such Award shall be deemed satisfied at the target level of
performance; as of Retirement or such involuntary termination, the remaining
portion of such Award that does not become unrestricted or nonforfeitable
pursuant to this Section 7(d)(iv) shall be forfeited and terminate.”

 
4.           Section 8(f) of the Plan is deleted in its entirety and replaced as
follows:
 
“(f)           Except as otherwise determined by the Committee (other than to
reduce the one-year period below), if prior to the end of a Performance Period a
Participant’s employment or service with the Company terminates by reason of the
Participant’s involuntary termination of employment or service by the Company
without Cause occurring on or after the first anniversary of the date of the
Award, the Participant shall be entitled to an immediate prorated payment with
respect to each outstanding Performance Award, with such proration to be based
on the portion of the Performance Period elapsed through the date of involuntary
termination, and for this purpose the performance objectives applicable to such
Award shall be deemed satisfied at the target level of performance; as of such
involuntary termination, the portion of such Award which is not then payable
pursuant to this Section 8(f) shall be forfeited and terminate.”
 
5.           The Plan is hereby ratified, affirmed and continued, as amended
hereby.
 
 

2

